 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. 19-230

10           v.                                            DETENTION ORDER

11   JESUS HERNANDEZ,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with drug trafficking and possession of a firearm as a felon. He has

18   an extensive criminal history, and prior drug trafficking convictions. The current offense

19   allegedly occurred about a year after he completed his term of supervision for a prior felony

20   conviction. The government proffered that he was originally charged in the state courts and

21   released on bond. When he was arrested on the warrant issued in this case, defendant was with a

22   known drug member and a methamphetamine pipe was recovered. Defendant’s past criminal

23   history and performance on state supervision indicates he has struggled with substance use.

            It is therefore ORDERED:


     DETENTION ORDER - 1
 1          (1)     Defendant shall be detained pending trial and committed to the custody of the

 2   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3   from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 5   counsel;

 6          (3)     On order of a court of the United States or on request of an attorney for the

 7   Government, the person in charge of the correctional facility in which Defendant is confined

 8   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9   connection with a court proceeding; and

10          (4)     The Clerk shall provide copies of this order to all counsel, the United States

11   Marshal, and to the United States Probation and Pretrial Services Officer.

12          DATED this 6th day of June, 2017.

13

14                                                                A
                                                           BRIAN A. TSUCHIDA
15                                                         Chief United States Magistrate Judge

16

17

18

19

20

21

22

23




     DETENTION ORDER - 2
